*177Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
LaDonna Jones appeals the district court’s order affirming the bankruptcy court’s rulings on her motions for contempt. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed informa pauperis and affirm for the reasons stated by the district court. Jones v. Kivitz, No. 1:12-cv-03559-WMN, 2013 WL 3233546 (D.Md. June 25, 2013). We deny Jones’ motion for oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.